 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                 )
                                               )
10              Plaintiff,                     )
                                               )    No. CR 18-104-TUC-CKJ (LAB)
11   vs.                                       )
                                               )                ORDER
12   Jerry Quinlan Huerta,                     )
                                               )
13              Defendant.                     )
                                               )
14
            On January 18, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
15
     Recommendation (“R&R”) (Doc. 62) in which she recommended that the Motion to Dismiss
16
     Indictment (Doc. 47) filed by Jerry Quinlan Huerta ("Huerta") be denied. Huerta has filed
17
     an objection (Doc. 67) and the government has filed a response (Doc. 70).
18
            The standard of review that is applied to a magistrate judge’s report and
19
     recommendation is dependent upon whether a party files objections – the Court need not
20
     review portions of a report to which a party does not object. Thomas v. Arn, 474 U.S. 140,
21
     150, 106 S. Ct. 466, 472-73, 88 L.Ed.2d 435 (1985). However, the Court must “determine
22
     de novo any part of the magistrate judge’s disposition that has been properly objected to.
23
     The district judge may accept, reject, or modify the recommended disposition; receive further
24
     evidence; or return the matter to the magistrate judge with instruction.” Fed.R.Civ.P.
25
     72(b)(3); see also 288 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo
26
     determination of those portions of the report or specified proposed findings or
27
     recommendations to which objection is made.”).
28
 1
 2   Report and Recommendation – Factual Background
 3          Huerta asserts the R&R fails to make factual findings surrounding the prior Pima
 4   County offense details and fails to consider the evidence submitted by Huerta regarding those
 5   circumstances. Huerta asserts he played a minor role in a nonviolent offense motivated by
 6   political beliefs, as detailed in the Pima County Presentence Report (“PSR”). The Court
 7   accepts this fact for purposes of this Order as summarized by Huerta.
 8          Huerta also asserts the R&R incorrectly states Huerta filed liens against people’s
 9   homes. Rather, he asserts he was acting as an unauthorized notary and signed the homemade
10   liens drawn up by his codefendant Whalen, while codefendant Stultz signed the liens. The
11   liens were openly mailed to the affected parties and notices were published in the newspaper.
12   Further, Huerta asserts the authorities were on notice as to who filed the liens and why.
13   However, Huerta and the codefendants took such actions in concert. The Court accepts
14   Huerta’s objection as placing the statement in the R&R into context.
15          Huerta disputes the R&R’s reference to him as a fugitive. He asserts that, in the
16   context of 18 U.S.C. § 922, “fugitive” carries a specific meaning inapplicable to Huerta, who
17   is not accused of leaving the state of Arizona during this time. The Court acknowledges that
18   the term fugitive may carry a specific meaning in different contexts. See e.g. United States
19   v. Durcan, 539 F.2d 29, 31 (9th Cir. 1976) (The term “fugitive from justice” is defined in 18
20   U.S.C. s 921(a)(15) as “any person who has fled from any State to avoid prosecution for a
21   crime . . .”); Man-Seok Choe v. Torres, 525 F.3d 733, 741 (9th Cir. 2008). However, the
22   R&R does not track the language of § 922 (i.e., fugitive from justice) and does not designate
23   a specific meaning of the use of the word “fugitive.” Here, Huerta failed to appear for his
24   scheduled sentencing and was not arrested on an outstanding warrant for over 20 years. The
25   Court accepts the R&R’s use of “fugitive” as it is generally defined. See Fugitive, Black's
26   Law Dictionary (10th ed. 2014) (“Someone who flees or escapes; a refugee.”).
27          Huerta also objects to the R&R stating that his felonies caused emotional distress to
28   his victims. However, one victim described emotional distress, while another described mild

                                                 -2-
 1   anger.
 2            Huerta further objects to the R&R for failing to fully consider the circumstances of
 3   the nonviolent, non-serious nature of Huerta’s convictions and for giving insufficient weight
 4   to the testimony regarding his nonviolent nature and good acts. However, a review of the
 5   R&R indicates the magistrate judge considered the circumstances of the convictions and gave
 6   appropriate weight to the applicable testimony in light of Ninth Circuit authority.
 7
 8   Huerta’s As-Applied Challenge
 9            Counsel for Huerta acknowledges that his assertion that 18 U.S.C. § 922(g)(1)
10   unconstitutionally burdens his right under the Second Amendment to keep and bear arms, as
11   applied to Huerta, might be viewed as foreclosed based on Ninth Circuit precedent, but
12   Huerta argues the Ninth Circuit precedent is incorrect and should be reconsidered.
13   Specifically, Huerta asserts the Ninth Circuit precedent does not foreclose the argument that
14   there are constitutional limits on Congress’s ability to define “any old crime” as a felony
15   justifying a permanent ban on a person’s Second Amendment rights. United States v.
16   Phillips, 827 F.3d 1171, 1176 (9th Cir. 2016).
17            However, the Ninth Circuit has determined that § 922(g)(1) does not violate the
18   Second Amendment as it applies to convicted felons because “felons are categorically
19   different from the individuals who have a fundamental right to bear arms.” United States v.
20   Vongxay, 594 F.3d 1111, 1115 (9th Cir. 2010). In fact, the court has specifically stated that
21   dismissal of a felon in possession indictment on Second Amendment grounds is foreclosed
22   by its precedent.” Phillips, 827 F.3d at 1173; see also Michaels v. Sessions, 700 F. App’x
23   757 (9th Cir. 2017). The R&R does recognize that Phillips notes that it remained to be seen
24   if a minor offense (e.g., stealing a lollipop) could serve as a basis under § 922(g)(1) to ban
25   a person for the rest of his life from ever possessing a firearm. 827 F.3d at 1176 n. 5.
26   However, as stated by the magistrate judge:
27            Even if the Ninth Circuit were to permit such a challenge, Mr. Huerta would not
              prevail. The Court in Phillips made clear that a crime does not have to be violent to
28            support a ban on firearms possession. Mr. Huerta’s felony convictions, unlike the

                                                  -3-
 1          misprision of a felony in Phillips, involved victims, including government officials
            and law enforcement officers, (Ex. 13), making them more serious than the Phillips
 2          conviction.
 3   R&R (Doc. 62, p. 5). Although Huerta argues the magistrate judge should have conducted
 4   an intermediate scrutiny analysis to determine whether Huerta’s prior conviction supports
 5   a firearm ban, the Court agrees with the magistrate judge that Ninth Circuit forecloses that
 6   scrutiny. The Court finds the note in Phillips does not require strict scrutiny of every offense
 7   that was not a felony at the time of the adoption of the Second Amendment.1 See e.g.
 8   Michaels, 700 F. App’x at *758 (determining challenge was foreclosed without conducting
 9   intermediate scrutiny). Rather, “[t]hough the Phillips court noted that there may be some
10   ‘good reasons to be skeptical about the correctness of the current framework of analyzing the
11   Second Amendment rights of [all] felons,’ it concluded that it was bound by Heller and
12   Vongxay and upheld the defendant's § 922(g)(1) conviction.” Michaels v. Lynch, No.
13   216CV00578JADPAL, 2017 WL 388807, at *3 (D. Nev. Jan. 26, 2017). Moreover, it
14   appears the Ninth Circuit has determined in a case that involved non-violent offenses and
15   fraudulent documents that relief was foreclosed. Michaels.2 Similarly, Huerta’s offenses
16   involve alleged non-violent offenses regarding fraudulent documents. The Court agrees with
17   the magistrate judge that Huerta’s case does not present a situation with a minor offense.
18          In light of the Ninth Circuit precedent, the Court agrees with the government that
19   whether the offenses were violent and the age of the prior offenses is not material in this
20
21          1
             The Phillips court discussed the status of a misprison of a felony at the time of the
22   enactment of the Crimes Act of 1790 and when the Second Amendment was adopted.
     However, the Court did not state that was the required consideration to determine whether
23   an offense could support a ban.
24          2
             A review of documents in the District Court of Nevada, 2:16-cv-00578-JAD-PAL,
25   indicates the prior offenses were for securities fraud and subscribing to a false tax return. See
     e.g. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (The
26   court “may take judicial notice of court filings and other matters of public record.”); Marsh
27   v. San Diego Cnty., 432 F. Supp. 2d 1035, 1043 (S.D. Cal. 2006) (While “[a] court may take
     judicial notice of the existence of matters of public record, such as a prior order or decision,”
28   it should not take notice of “the truth of the facts cited therein.”).

                                                   -4-
 1   case. Vongxay, 594 F.3d at 1116; United States v. Chovan, 735 F.3d 1127, 1141-42 (9th Cir.
 2   2013. Morever, had Congress wanted to create a good behavior clause exempting the
 3   applicability of the firearms ban, it could have done so, but did not. Id. at 1142.
 4          Lastly, Huerta’s reliance on Binderup v. Attorney Gen., 836 F.3d 336, 247 (3d Cir.
 5   2016), is misplaced. This Court is bound by the Ninth Circuit authority. Further, Binderup
 6   involved a misdemeanor, while Huerta’s prior convictions are felonies. Additionally, the
 7   petitioner in Binderup did not violate § 922(g) and then seek to invalidate it. Rather, the
 8   Binderup petitioner sought declaratory and injunctive relief. See R&R (Doc. 62, p. 5)
 9   (“There is a legal path to restoration of firearms rights, that Mr. Huerta failed to take
10   advantage of. Instead he is alleged to have ignored the law by possessing firearms and
11   ammunition.”).
12          The Court finds Huerta’s argument that 18 U.S.C. § 922(g)(1) unconstitutionally
13   burdens his right under the Second Amendment to keep and bear arms, as applied to Huerta,
14   is foreclosed by Ninth Circuit precedent and intermediate scrutiny of Huerta’s challenge is
15   not required.
16          Accordingly, IT IS ORDERED:
17          1.       The Report and Recommendation (Doc. 62) is ADOPTED.
18          2.       The Motion to Dismiss Indictment (Doc. 47) is DENIED.
19          DATED this 18th day of March, 2019.
20
21
22
23
24
25
26
27
28

                                                 -5-
